 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Rudy Castaneda, et al.,                               No. CV-18-02809-PHX-ESW
10                  Plaintiffs,                            ORDER
11   v.
12   United States of America, et al.,
13                  Defendants.
14
15
16          Pending before the Court is pro se Plaintiffs’ Rudy and Julia Castaneda’s
17   Application to Proceed in District Court Without Prepaying Fees or Costs (Doc. 2) and
18   Complaint (Doc. 1). Plaintiffs have agreed to Magistrate Judge Jurisdiction (Docs. 8, 9).
19                                 I.       DISCUSSION
20          A. Application to Proceed in District Court Without Prepaying Fees or Costs
21             (Doc. 2)
22          The district court may permit indigent litigants to proceed in forma pauperis upon
23   completion of a proper affidavit of indigence. See 28 U.S.C.§ 1915(a). In their Application
24   to Proceed in District Court without Prepaying Fees or Costs (Doc. 2), Plaintiffs have
25   declared under penalty of perjury that they are unable to pay the filing fee and other costs
26   associated with this case.         Plaintiffs present financial information   to support their
27   application. Given Plaintiffs’ income and absence of significant assets, Plaintiffs have met
28   their burden of proof. The Court finds the Plaintiffs to be indigent, and their Application
 1   (Doc. 2) will be granted.
 2          B. Screening In Forma Pauperis Complaint (Doc. 1)
 3          With respect to in forma pauperis proceedings, the Court shall dismiss such action
 4   at any time if it determines that:
 5          (A) the allegation of poverty is untrue; or
 6          (B) the action or appeal –
 7          (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be
            granted; or (iii) seeks monetary relief against a defendant who is immune from such
 8          relief.
 9   28 U.S.C. § 1915(e)(2). See also Lopez v. Smith, 203 F.3d 1122, 1126 fnt. 7 (9th Cir. 2000)
10   (stating that 28 U.S.C. § 1915(e) “applies to all in forma pauperis complaints”). The Court
11   must dismiss an in forma pauperis complaint if it fails to state a claim or if it is frivolous
12   or malicious. Lopez, 203 F.3d at 1127 (“It is also clear that section 1915(e) not only permits
13   but requires a district court to dismiss an in forma pauperis complaint that fails to state a
14   claim.”); Franklin v. Murphy, 745 F.2d 1221, 1226-27 (9th Cir. 1984). A complaint may
15   be dismissed where it lacks a cognizable legal theory, lacks sufficient facts alleged under
16   a cognizable legal theory, or contains allegations disclosing some absolute defense or bar
17   to recovery. See Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988);
18   Weisbuch v. County of L.A., 119 F.3d 778, 783, n. 1 (9th Cir. 1997).
19          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
20   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th
21   Cir. 2010). A “complaint [filed by a pro se litigant] ‘must be held to less stringent standards
22   than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551 U.S. 89,
23   94 (2007) (per curiam)).
24          If the Court determines that a pleading could be cured by the allegation of other
25   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
26   of the action. See Lopez, 203 F.3d at 1127-29. “It is also clear that section 1915(e) not
27   only permits but requires a district court to dismiss an in forma pauperis complaint that
28   fails to state a claim.” Id. at 1127.


                                                  -2-
 1          C. Plaintiffs’ Complaint (Doc. 1)
 2          Plaintiffs allege four causes of action: (1) that the Defendants wrongfully assessed
 3   Federal taxes against Julia Castaneda; (2) that the Defendants wrongfully levied Rudy
 4   Castaneda’s bank account; (3) that the Defendants violated the 5th Amendment and Rudy
 5   Castaneda’s right to due process by wrongfully assessing taxes against him and wrongfully
 6   levying Rudy Castaneda’s bank account; and (4) that the Defendants recklessly and
 7   intentionally collected Federal tax without authorization. Liberally construing the factual
 8   allegations of Plaintiffs’ Complaint and drawing all reasonable inferences in Plaintiffs’
 9   favor, the Court finds that Plaintiffs have articulated sufficient facts to set forth claims for
10   relief in Counts 1-IV. Plaintiffs have also set forth subject matter jurisdiction.
11          D. WARNINGS
12          1. Address Changes
13          Plaintiffs must file and serve a notice of a change of address in accordance with
14   Rule 83.3(d) of the Local Rules of Civil Procedure. Plaintiffs must not include a motion
15   for other relief with a notice of change of address. Failure to comply may result in
16   dismissal of this action.
17          2. Copies
18          Plaintiffs must serve Defendants, or counsel if an appearance has been entered,
19   a copy of every document that they file. Fed. R. Civ. P. 5(a). Each filing must include
20   a certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also,
21   Plaintiffs must submit an additional copy of every filing for use by the Court. See LRCiv
22   5.4. Failure to comply may result in the filing being stricken without further notice to
23   Plaintiffs.
24          3. Possible Dismissal
25          If Plaintiffs fail to timely comply with every provision of this Order, including
26   these warnings, the Court may dismiss this action without further notice. See Ferdik v.
27   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
28   for failure to comply with any order of the Court).


                                                  -3-
 1                              II.    CONCLUSION
 2         For the reasons set forth herein,
 3         IT IS ORDERED granting Plaintiffs’ Application to Proceed in District Court
 4   without Prepaying Fees and Costs (Doc. 2).
 5         IT IS FURTHER ORDERED that Defendants must answer or otherwise respond
 6   to Counts I-IV.
 7         IT IS FURTHER ORDERED:
 8      1. The Clerk of Court must send Plaintiffs a service packet including the Complaint
 9         (Doc. 1), this Order, and both summons and request for waiver forms for
10         Defendants United States of America, Department of Treasury, and Internal
11         Revenue Service.
12      2. Plaintiffs must complete and return the service packet to the Clerk of Court
13         within 21 days of the date of filing of this Order. The United States Marshal
14         will not provide service of process if Plaintiffs fail to comply with this Order.
15      3. If Plaintiffs do not either obtain a waiver of service of the summons or
16         complete service of the Summons and Complaint on a Defendant within 90 days
17         of the filing of the Complaint or within 60 days of the filing of this Order,
18         whichever is later, the action may be dismissed as to each Defendant not served.
19         Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
20      4. The United States Marshal must retain the Summons, a copy of the Complaint
21         (Doc. 1), and a copy of this Order for future use.
22      5. The United States Marshal must notify Defendants of the commencement of this
23         action and request waiver of service of the summons pursuant to Rule 4(d) of
24         the Federal Rules of Civil Procedure. The notice to Defendants must include a
25         copy of this Order. The Marshal must immediately file signed waivers of
26         service of the summons. If a waiver of service of summons is returned as
27         undeliverable or is not returned by a Defendant within 30 days from the
28         date the request for waiver was sent by the Marshal, the Marshal must:


                                                -4-
 1         (a) personally serve copies of the Summons, Complaint (Doc. 1), and this
 2               Order upon Defendants pursuant to Rule 4(e)(2) of the Federal Rules of
 3               Civil Procedure;
 4      and
 5         (b) within 10 days after personal service is effected, file the return of service
 6               for Defendants, along with evidence of the attempt to secure a waiver of
 7               service of the summons and of the costs subsequently incurred in effecting
 8               service upon Defendants. The costs of service must be enumerated on the
 9               return of service form (USM-285) and must include the costs incurred by
10               the Marshal for photocopying additional copies of the Summons, Complaint
11               (Doc. 1), or this Order and for preparing new process receipt and return
12               forms (USM- 285), if required. Costs of service will be taxed against the
13               personally served Defendant pursuant to Rule 4(d)(2) of the Federal
14               Rules of Civil Procedure, unless otherwise ordered by the Court.
15   6. A Defendant who agrees to waive service of the Summons and Complaint
16      must return the signed waiver forms to the United States Marshal, not the
17      Plaintiffs.
18   7. Defendants must answer the Complaint or otherwise respond by appropriate
19      motion within the time provided by the applicable provisions of Rule 12(a) of the
20      Federal Rules of Civil Procedure.
21   8. Any answer or response must state the specific Defendant by name on whose
22      behalf it is filed. The Court may strike any answer, response, or other motion or
23      paper that does not identify the specific Defendant by name on whose behalf it is
24      filed.
25      Dated this 19th day of December, 2018.
26
                                                   Honorable Eileen S. Willett
27                                                 United States Magistrate Judge
28


                                            -5-
